       Case 4:18-cv-03026 Document 57 Filed on 02/24/20 in TXSD Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 JOSEPH MORRIS AND MATTIE T. §
 MORRIS,                      §
                              §
      Plaintiffs,             §
                              §
 VS.                          §                       CASE NO.: 4:18-cv-03026
                              §
 DEUTSCHE BANK TRUST COMPANY, §
 NATIONAL ASSOCIATION,        §
                              §
                              §
      Defendant.              §

                                    JOINT STATUS REPORT

         Plaintiffs Joseph Morris and Mattie T. Morris and Defendant/Counter-Plaintiff Deutsche

Bank National Trust Company, solely in its capacity as Trustee for the IndyMac INDX Mortgage

Loan Trust 2006-AR8 Mortgage Pass-Through Certificates, Series 2006-AR8 Under the Pooling

and Servicing Agreement dated May 1, 2006 submit this Joint Status Report regarding the Fifth

Circuit Court of Appeals’ certified question to the Supreme Court of Texas in Zepeda v. Fed. Home

Loan Mortg. Corp., No. 18-20336, 2019 WL 3820019, 2019 U.S. App. LEXIS 24330 (5th Cir.

Aug. 15, 2019).

         The Texas Supreme Court accepted the certified question and held oral argument on

December 4, 2019. The court has not issued its opinion. The case is styled Federal Home Loan

Mortgage Corporation v. Sylvia Zepeda, and the case number is 19-0712.




                                               1
100767.001965 4811-8411-3589.1
       Case 4:18-cv-03026 Document 57 Filed on 02/24/20 in TXSD Page 2 of 3



DATE: February 24, 2020                     Respectfully submitted,

                                            /s/ Kyle A. Owens
                                            RICHARD A. SAYLES, Lead Counsel
                                            Texas Bar No. 17697500
                                            dsayles@bradley.com
                                            BRADLEY ARANT BOULT CUMMINGS LLP
                                            4400 Renaissance Tower
                                            1201 Elm Street
                                            Dallas, Texas 75270
                                            (214) 939-8700
                                            (214) 939-8787 (Facsimile)

                                            CHRISTOPHER D. KRATOVIL
                                            Southern District Bar No. 623302
                                            Texas Bar No. 24027427
                                            ckratovil@dykema.com
                                            ADAM NUNNALLEE
                                            Southern District Bar No. 1287826
                                            Texas Bar No. 2405743
                                            anunnallee@dykema.com
                                            KYLE A. OWENS
                                            Southern District Bar No. 590511
                                            Texas Bar No. 24046573
                                            kowens@dykema.com
                                            DYKEMA GOSSETT, PLLC
                                            1717 Main Street, Suite 4200
                                            Dallas, Texas 75201
                                            Telephone: (214) 462-6400
                                            Facsimile: (214) 462-6401

                                            ATTORNEYS FOR TRUSTEE




                                        2
100767.001965 4811-8411-3589.1
       Case 4:18-cv-03026 Document 57 Filed on 02/24/20 in TXSD Page 3 of 3



                                                      THE LANE LAW FIRM, PLLC

                                                      By: /s/ Robert “Chip” C. Lane
                                                      Robert “Chip” C. Lane
                                                      State Bar No. 24046263
                                                      So. District Bar No. 570982
                                                      notifications@lanelaw.com
                                                      Joshua D. Gordon
                                                      State Bar No. 24091592
                                                      joshua.gordon@lanelaw.com
                                                      6200 Savoy Drive, Suite 1150
                                                      Houston, Texas 77036
                                                      (713) 595-8200 Telephone
                                                      (713) 595-8201 Facsimile
                                                      ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon all

counsel of record on February 24, 2020, in accordance with the Federal Rules of Civil Procedure.


                                                      /s/ Kyle A. Owens
                                                      Kyle A. Owens




                                                  3
100767.001965 4811-8411-3589.1
